DETAILED ACTION
The communication is in response to the application received 10/20/2020, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 15-16 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (“Automatic 3D Indoor Scene Modeling from Single Panorama”) hereinafter Yang.
Regarding claims 1, Yang discloses a method, comprising: 
acquiring a panoramic image of a three-dimensional space (Yang Abstract, Page 3929, Section 6, Fig. 4: a panoramic image of a space is used); 
detecting wall lines in the panoramic image using Manhattan-World structural features of wall surfaces (Yang Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects using the Manhattan world assumption; Fig. 4, Page 3929: the Manhattan world assumption is used to recover the 3D layout of the panorama image); and 
constructing a three-dimensional model for the space based on the wall lines (Yang Figs. 2-4, Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects; Page 3933, left col.: convert 3D panorama of indoor scene to 3D room models with objects; Page 3930, Section 6.3, Page 3929: construct constrains for the 3D layout using detected superpixels and lines, which include wall lines).  


Regarding claim 2, Yang discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Yang explicitly discloses the determining wall lines in the panoramic image comprising: inputting the panoramic image into a wall line detection model; obtaining a first wall line using the wall line detection model (Yang Page 3928, Section 4: line segments extraction. estimate the vanishing points using geodesic voting method. Subsequently, the line segments are grouped based on the vanishing directions); 
correcting the first wall line based on the Manhattan-World structural features of the wall surfaces to obtain a second wall line (Yang Page 3928: Fig. 2(c) shows the colored line segments with three Manhattan directions; Fig. 4, Pages 3929-3930, Sections 6-6.2: the Manhattan directions of the detected lines are color-coded; Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects using the Manhattan world assumption, i.e. second wall lines; Fig. 4, Page 3929: the Manhattan world assumption is used to recover the 3D layout of the panorama image); and 
constructing the three-dimensional model for the space based on at least the second wall line (Yang Figs. 2-4, Page 3933, left col.: convert 3D panorama of indoor scene to 3D room models with objects; Page 3930, Section 6.3: construct constrains for the 3D layout using detected superpixels and lines, which include wall lines that is recovered using Manhattan world assumption as in Page 3929).

Regarding claims 15, Yang discloses an apparatus comprising: 
a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising (Yang Page 3932, left col.: processor and RAM): logic, executed by the processor, for acquiring a panoramic image, the panoramic image captured in a space (Yang Abstract, Page 3929, Section 6, Fig. 4: a panoramic image of a space is used), 
logic, executed by the processor, for determining, based on Manhattan-World structural features of wall surfaces, wall lines in the panoramic image (Yang Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects using the Manhattan world assumption; Fig. 4, Page 3929: the Manhattan world assumption is used to recover the 3D layout of the panorama image), and 
logic, executed by the processor, for constructing a three-dimensional model for the space based on the wall lines (Yang Figs. 2-4, Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects; Page 3933, left col.: convert 3D panorama of indoor scene to 3D room models with objects; Page 3930, Section 6.3, Page 3929: construct constrains for the 3D layout using detected superpixels and lines, which include wall lines).  

Regarding claim 16, Yang discloses all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.
Yang explicitly discloses the logic for determining wall lines in the panoramic image comprising: logic, executed by the processor, for inputting the panoramic image into a wall line detection model, logic, executed by the processor, for obtaining a first wall line as output using the wall line detection model (Yang Page 3928, Section 4: line segments extraction. estimate the vanishing points using geodesic voting method. Subsequently, the line segments are grouped based on the vanishing directions), and 
logic, executed by the processor, for correcting the first wall line based on the Manhattan- World structural features of the wall surfaces to obtain a second wall line (Yang Page 3928: Fig. 2(c) shows the colored line segments with three Manhattan directions; Fig. 4, Pages 3929-3930, Sections 6-6.2: the Manhattan directions of the detected lines are color-coded; Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects using the Manhattan world assumption, i.e. second wall lines; Fig. 4, Page 3929: the Manhattan world assumption is used to recover the 3D layout of the panorama image); and 
the logic for constructing a three-dimensional model for the space comprising: logic, executed by the processor, for constructing the three-dimensional model for the space based on the second wall line (Yang Figs. 2-4, Page 3933, left col.: convert 3D panorama of indoor scene to 3D room models with objects; Page 3930, Section 6.3: construct constrains for the 3D layout using detected superpixels and lines, which include wall lines that is recovered using Manhattan world assumption as in Page 3929).


Regarding claims 18, Yang discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of:
acquiring a panoramic image, the panoramic image captured in a space (Yang Abstract, Page 3929, Section 6, Fig. 4: a panoramic image of a space is used); 
determining, based on Manhattan-World structural features of wall surfaces, wall lines in the panoramic image (Yang Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects using the Manhattan world assumption; Fig. 4, Page 3929: the Manhattan world assumption is used to recover the 3D layout of the panorama image); and 
constructing a three-dimensional model for the space based on the wall lines (Yang Figs. 2-4, Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects; Page 3933, left col.: convert 3D panorama of indoor scene to 3D room models with objects; Page 3930, Section 6.3, Page 3929: construct constrains for the 3D layout using detected superpixels and lines, which include wall lines).  

Regarding claim 19, Yang discloses all the limitations of claim 18, and are analyzed as previously discussed with respect to that claim.
Yang explicitly discloses the determining wall lines in the panoramic image comprising:
inputting the panoramic image into a wall line detection model; obtaining a first wall line as output using the wall line detection model (Yang Page 3928, Section 4: line segments extraction. estimate the vanishing points using geodesic voting method. Subsequently, the line segments are grouped based on the vanishing directions); and 
correcting the first wall line based on the Manhattan-World structural features of the wall surfaces to obtain a second wall line (Yang Page 3928: Fig. 2(c) shows the colored line segments with three Manhattan directions; Fig. 4, Pages 3929-3930, Sections 6-6.2: the Manhattan directions of the detected lines are color-coded; Abstract, Page 3926, Right Col.: extract 3D geometry of an indoor scene from a 2D panorama by finding floor, walls and ceiling and shapes of indoor objects using the Manhattan world assumption, i.e. second wall lines; Fig. 4, Page 3929: the Manhattan world assumption is used to recover the 3D layout of the panorama image); and 
the constructing a three-dimensional model for the space comprising: constructing the three-dimensional model for the space based on the second wall line (Yang Figs. 2-4, Page 3933, left col.: convert 3D panorama of indoor scene to 3D room models with objects; Page 3930, Section 6.3: construct constrains for the 3D layout using detected superpixels and lines, which include wall lines that is recovered using Manhattan world assumption as in Page 3929).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Yang et al. (“Automatic 3D Indoor Scene Modeling from Single Panorama”) hereinafter Yang, in view of High et al. (U.S 2017/0177748) hereinafter High.
Regarding claim 11, Yang discloses all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
Yang discloses projecting the panoramic image onto a wall surface based on the wall lines in the panoramic image to obtain a two-dimensional wall surface image (Yang Figs. 2-4, Page 3929-3930, Section 6-6.3: different colors are used to highlight constrains between different geometric entities including planes, lines. Constraints between intersected lines are detected and used to check for coplanarity). 
Yang does not explicitly disclose identifying door lines from the wall surface image based on rectangular structural features of the door lines.
However, High discloses identifying door lines from the wall surface image based on rectangular structural features of the door lines (High [0060]: three-dimensional model can be generated from a two-dimensional data such as images or video; [0036]: features and surfaces the from generated models are identified and their dimensions are determined. Walls can be identified. Windows and doors are identified based on their rectangular geometry).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use the system and method having a displayed image is rotated, as disclosed by Yang, and further incorporate identifying door lines from the wall surface image based on rectangular structural features of the door lines, as taught by High, to effectively detecting the doors from other features for user’s convenience (High [0036]).

Allowable Subject Matter
Claims 3-10, 12-14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of correcting the first wall line to obtain a second wall line comprising: mapping the first wall line onto a horizontal plane to obtain a plurality of line segments corresponding to the first wall line; correcting the plurality of line segments based on the Manhattan-World structural features of the wall surfaces; and mapping the plurality of corrected line segments into the panoramic image to obtain the second wall line as cited in claims 3, 17 and 20.

The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the feature of identifying door lines from the wall surface image comprising: extracting vertical line segments in the wall surface image; performing binarization on the wall surface image to obtain a first binarized image, the first binarized image comprising only the vertical line segments; inputting the first binarized image and the wall surface image into a door line detection model to output vertical door lines in the wall surface image using the door line detection model; transposing the wall surface image; extracting vertical line segments in the transposed wall surface image; performing binarization on the transposed wall surface image to obtain a second binarized image, the second binarized image comprising only vertical line segments in the transposed wall surface image; and inputting the second binarized image and the transposed wall surface image into the door line detection model to output horizontal door lines in the wall surface image using the door line detection model as cited in claim 12.

Claims 4-10 and 13-14 are objected because they depend on objected claims 3 and 12, respectively, as set forth above.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486